Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the RCE filed on 03/08/2022 and amendment filed on 02/09/2022 for Application No. 16/677,398. By the amendment, claims 1-6 and 11-20 are pending with claims 1, 11 and 19 being amended. Claims 7 and 8 remain canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 and 02/09/2022 has been entered.

Claim Objections
Claims 11, 12, 13 and 19 are objected under 37 CFR 1.75  as being a substantial duplicate of claims 1, 2 and 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim contains the trademark/trade name “TRILOK”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
In the present case, it appears that the trademark/trade name is used to identify/describe a torque converter that includes a one way clutch or other feature, however, it is unclear whether all the elements that made up the device are being claimed or only certain feature of the device.  Paragraph [0049] mentioned that the claim torque converter device 20 includes a guide wheel 23 and a freewheel 24 that is substantially correspond to a TRILOK converter. Accordingly, the identification/description is indefinite. See MPEP §2173.05(u).  Furthermore, it is noted that the trade name “TRILOK” is no longer active (i.e., dead). If applicant intends to present the claimed arrangement, the Office recommends that the limitation to recite - -the torque converter further includes a guide wheel and a freewheel- - instead of - -the torque converter is a TRILOK converter- - for clarity.
	
Allowable Subject Matter
Claims 1-3, 5-6 and 9-20 are allowed.
Claim 4 is rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowed subject matter:  
1, the prior art of record fails to disclose or render obvious an electrical drive unit having an electrical drive machine, a torque converter arranged in a torque transmission path between a rotor and an output member and particularly “a first cooling circuit which is designed to dissipate heat from the electrical drive machine; and a second cooling circuit which is designed to dissipate heat from the torque converter”.
Regarding claim 11, the prior art of record fails to disclose or render obvious an electrical drive unit having an electrical drive machine, a torque converter arranged in a torque transmission path between a rotor and an output member and particularly “a first cooling circuit which is designed to dissipate heat from the electrical drive machine; and a second cooling circuit which is designed to dissipate heat from the torque converter”.
Regarding claim 19, the prior art of record fails to disclose or render obvious an electrical drive unit having an electrical drive machine, a torque converter arranged in a torque transmission path between a rotor and an output member and particularly “a first cooling circuit which is designed to dissipate heat from the electrical drive machine; and a second cooling circuit which is designed to dissipate heat from the torque converter”.
Klemen, cited in the prior action, discloses a substantial electrical drive unit indicated in the prior office action. However, Klemen does not disclose the particular features required by claims 1, 11 and 19. See the office action mailed 11/09/2021.
Claims 2-3, 5-6, 9-10, 12-18 and 20 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 02/09/2022 has been entered. Applicant’s amendments have overcome the rejections of claims 1-3, 5, 9-13, 15 and 17-20 being rejected under 35 U.S.C § 102(a)(1) by Klemen 

Response to Arguments
Applicant’s arguments on pages 7 and 8 of the Remarks, filed 02/09/2022, with respect to claims 1-3, 5, 9-13, 15 and 17-20 being rejected under 35 U.S.C § 102(a)(1) by Klemen and claims 4, 6 and 16 being rejected under 35 U.S.C §103 over Klemen have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659